UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2013 (December 16, 2013) MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53298 20-8758875 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 509-0444 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On December 16, 2013, MYOS Corporation (the “Company”) held its Annual Meeting of Stockholders. At the meeting, stockholders (i) re-elected Dr. Robert J. Hariri, Dr. Louis Aronne, Dr. Peter Diamandis, Dr. Buzz Aldrin and Dr. Sapna Srivastava to serve as directors of the Company, (ii) approved the compensation of the Company’s named executive officers, (iii) selected three years as the rate of frequency of the holding of an advisory vote on executive compensation, (iv) approved an amendment to the MYOS Corporation 2012 Equity Incentive Plan to increase the aggregate number of shares of common stock which may be issued under the plan by 10,000,000 shares to 20,000,000 shares and (v) ratified the appointment of Seligson & Giannattasio, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. Set forth below are the final voting results for each of the proposals: Proposal 1 – Election of Directors Dr. Robert J. Hariri, Dr. Louis Aronne, Dr. Peter Diamandis, Dr. Buzz Aldrin and Dr. Sapna Srivastava were elected to serve as directors of the Company until the 2014 Annual Meeting of Stockholders or until their successors are elected and qualified or until their earlier resignation or removal. The voting results were as follows: Director Votes For Votes Withheld Broker Non-Votes Dr. Robert J. Hariri Dr. Louis Aronne Dr. Peter Diamandis Dr. Buzz Aldrin Dr. Sapna Srivastava Proposal No.2 – Advisory vote regarding the approval of compensation paid to named executive officers The compensation of the Company’s named executive officers was approved, on an advisory basis. The voting results were as follows Votes For Votes Against Abstentions Broker Non-Votes Proposal No.3 – Advisory vote regarding the frequency of stockholder advisory votes on executive compensation The Company’s stockholders selected three years as the rate of frequency of the holding of an advisory vote on executive compensation. The voting results were as follows 3 Years 2 Years 1 Year Abstentions Broker Non-Votes The Company has determined, in light of and consistent with the advisory vote of the Company’s stockholders as to the preferred frequency of stockholder advisory votes on executive compensation, to include a stockholder advisory vote on executive compensation in its annual meeting proxy materials every three years. Proposal 4 – Amendment of the MYOS Corporation 2012 Equity Incentive Plan The amendment to the MYOS Corporation2012Equity Incentive Plan to increase the aggregate number of shares of common stock which may be issued under the plan by 10,000,000 shares to 20,000,000 shares was approved. The voting results were as follows: Votes For Votes Against Abstentions Broker Non-Votes Proposal 5 – Ratification of Appointment of Independent Registered Public Accounting Firm The appointment of Seligson & Giannattasio, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013 was ratified. The voting results were as follows: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 17, 2013 MYOS CORPORATION By: /s/ Peter Levy Name: Peter Levy Title: President
